Citation Nr: 1746288	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-17 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is eligible for participation in the Veterans Retraining Assistance Program (VRAP). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The appellant served on active duty from January 1980 to February 1981, and was discharged "under other than honorable conditions."  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO jurisdiction has since changed to Waco, Texas.

In May 2017, the Board remanded the issue to allow the Agency of Original Jurisdiction (AOJ) to schedule the appellant for a hearing at his local regional office before a Veterans Law Judge.  He was subsequently scheduled for a Travel Board hearing in August 2017 but failed to appear.  As such, the hearing request is deemed withdrawn


FINDINGS OF FACT

1.  The appellant was discharged from active service in February 1981 under other than honorable conditions due to excess leave (period of absence without leave (AWOL) for 207 days).

2.  A July 1983 VA administrative decision determined that the appellant's active service was dishonorable for VA purposes and a bar to VA benefits.


CONCLUSION OF LAW

The appellant is not eligible for participation in the VRAP Program due to his character of discharge.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. 

Pursuant to the VRAP an eligible veteran must: be at least 35 but not more than 60 years old, be unemployed, have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011). 

As noted, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  
Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 
38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.  

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.  Further, willful and persistent misconduct is a "regulatory bar" and is considered to have been under dishonorable conditions.  38 C.F.R. § 3.12(d).

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

In this case, the appellant's DD Form 214 shows that he was discharged from active service under conditions other than honorable due to excess leave.  A July 1983 VA administrative decision related to the character of his discharge shows that during his active service he had a period of AWOL for 207 days.  It was specifically found that he had not provided an adequate explanation for his reasons for going AWOL.  

In view of his short term of service from mid-January 1980 to the end of May 1980, prior to going AWOL for 207 days, his service could not be considered honest, faithful, and meritorious.  Based upon these factors, the July 1983 administrative decision found that his period of active duty was dishonorable for VA purposes and a bar to VA benefits.  

The evidence does not suggest, and the appellant does not contend, that he was insane at any time during service, to include his period of AWOL.  His disagreement is based upon his contention that his discharge is noted as under other than honorable conditions, rather than dishonorable, and because he was not discharged under dishonorable conditions, he should be found eligible for VRAP benefits.  He did not disagree with the character of discharge determination and that issue is not before the Board; rather, the issue is whether the character of his discharge is a bar to VRAP benefits. 

While the DD Form 214 indeed shows discharge under other than honorable conditions, the July 1983 administrative decision clearly found that the nature of the appellant's service was dishonorable for the purposes of VA benefits. He feels his character of discharge should be within the realm of that required under VRAP.  Because entitlement to the VRAP requires service other than dishonorable, and the July 1983 administrative decision deemed his service as dishonorable, there is no basis in law or fact whereby he may be granted VRAP benefits. 

For the reasons stated above, there is no legal authority to find the appellant eligible for VRAP education benefits.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, because this case involves a legal question regarding whether the appellant has legal standing to apply for VA benefits, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.


ORDER

As the appellant's character of discharge disqualifies him from VRAP benefits and the appeal is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


